DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 11/18/2021 are accepted.
Acknowledgements
This office action is in response to the reply submitted on 11/18/2021.
In the reply, the applicant amended claims 1, 14, and 19, cancelled claims 2-13, 15-18, and 20 and added claims 21-30.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 19, 21-24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida-315 (WO 2015/115315).
Regarding claim 1, Ishida-315 discloses a catheter assembly (“catheter assembly 10A” of Fig. 1) comprising: a catheter (“tubular catheter 12” of Fig. 1); a catheter hub (“catheter hub 14” of Fig. 1) fixed to a proximal side of the catheter (see Fig. 6 illustrating how the catheter hub is fixed to a proximal side 
Regarding claim 21, Ishida-315 discloses the catheter assembly according to claim 1 and further discloses wherein: the first extension portion (see Fig. 1 and note how the first extension portion corresponds to the “extension part 38” which is attached to “supporting arm 42b”) is an upper extension portion (see Fig. 1 illustrating how the catheter assembly could be rotated about the 
Regarding claim 22, 
Regarding claim 23, Ishida-315 discloses the catheter assembly according to claim 22 and further discloses wherein a distance between the notch and the lower deflection suppressing portion in a direction perpendicular to the length of the catheter (12) is larger than a maximum dimension (see Fig. 1-2 illustrating how the maximum dimension of the catheter hub corresponds to the outer dimension of “flange part 22”) of the catheter hub (14) in the same direction (see Fig. 1 and note how the distance between the notch and the lower deflection suppressing portion in a direction perpendicular to the length of the catheter must be larger than the maximum dimension of the catheter hub in the same direction in order for the catheter hub to be able to fit therebetween). 

    PNG
    media_image1.png
    615
    1533
    media_image1.png
    Greyscale

Regarding claim 24, Ishida-315 discloses the catheter assembly according to claim 1 and further discloses wherein the protrusion (42a) includes a support face (see Examiner’s annotated Fig. 10C above illustrating the support face and how the needle is supported from above by the support face) that supports the catheter (12, see Fig. 10C above illustrating how the catheter is supported from above by the support face of the protrusion), and an inclination face (see Examiner’s annotated Fig. 10C above) adjacent to a proximal side of the support face (see Fig. 10C illustrating how the support face and inclination face both extend between the proximal end of the protrusion to the distal end of the protrusion such that the proximal side of the inclination face is aligned with the proximal side of the support face and, therefore, adjacent to the proximal side of the support face) and inclined in a direction 
Regarding claim 19, Ishida-315 discloses a method of using a catheter assembly (“catheter assembly 10A” of Fig. 1), the method comprising: providing the catheter assembly (10A), which comprises: a catheter (“tubular catheter 12” of Fig. 1), a catheter hub (“catheter hub 14” of Fig. 1) fixed to a proximal side of the catheter (see Fig. 6 illustrating how the catheter hub is fixed to a proximal side of the catheter adjacent to “operating portion 24”), an inner needle (“inner needle 16” of Fig. 1) inserted through the catheter (12, see Fig. 1 illustrating the inner needle being inserted through the catheter), a needle hub (“needle hub 18” of Fig. 1) fixed to a proximal portion of the inner needle (16, see Fig. 6 illustrating the needle hub being fixed to a proximal portion of the inner needle), the needle hub (18) comprising a first extension portion (see Fig. 1 and note how the first extension portion corresponds to the “extension part 38” which is attached to “supporting arm 42b”) and a second extension portion (see Fig. 1 and note how the second extension portion corresponds to the “extension part 38” which is attached to “supporting arm 42a”), and a deflection suppressing mechanism (“pair of support arms 42” of Fig. 1, see [0049] indicating how, “since the inner needle 16 is supported via the catheter 12 by a support hole 54 formed between the pair of closed support arms 42, deflection of the inner needle 16 at the time of puncture is suppressed”) that is provided on the needle hub (18) and supports the inner needle (16) via the catheter (12) on a distal side of the catheter hub (14) to suppress deflection of the inner needle (16, see Fig. 1 illustrating how the deflection suppressing mechanism is provided on the needle hub via “extension part 38” and supports the inner needle via the catheter on a distal side of the catheter hub to suppress deflection of the inner needle), wherein the deflection suppressing mechanism (42) comprises: an upper deflection suppressing portion (“supporting arm 42b” of Fig. 1) positioned on an upper side of the inner needle (16, see Fig. 1 illustrating how the catheter assembly could be rotated about the longitudinal axis of the inner needle such that “supporting arm 
Regarding claim 27, ishida-315 discloses the method of claim 19 and further discloses wherein: the first extension portion (see Fig. 1 and note how the first extension portion corresponds to the “extension part 38” which is attached to “supporting arm 42b”) is an upper extension portion (see Fig. 1 illustrating how the catheter assembly could be rotated about the longitudinal axis of the inner needle such that an entirety of the first extension portion is above the upper surface of the inner needle and, therefore, corresponds to an upper extension portion), and the upper deflection suppressing portion (42b) is rotatably supported by the first extension portion of the needle hub (18, see Fig. 1 illustrating how the upper deflection suppressing portion is rotatable supported by the first extension portion via “hinge structure 48”); and the second extension portion (see Fig. 1 and note how the second extension portion corresponds to the “extension part 38” which is attached to “supporting arm 42a”) is a lower extension portion (see Fig. 1 illustrating how the catheter assembly could be rotated as described above provides that the entirety of the second extension portion is beneath the lower surface of the inner needle and, therefore, corresponds to a lower extension portion), and the lower deflection suppressing portion (42a) is the protrusion protruding from the second extension portion of the needle hub (18) towards the first extension portion (see Fig. 1 illustrating how the lower deflection suppressing portion protrudes from the second extension portion towards the first extension portion). 
Regarding claim 28, Ishida-315 discloses the method according to claim 27 and further discloses the assembly comprising a notch positioned on a lower surface of the upper extension surface (see Fig. 1-2 illustrating a notch formed between “guide projection 40” and a needle-facing surface of the upper extension portion and further note how, when the catheter assembly is rotated as described in claim 21 such that the upper extension portion is entirely above an upper surface of the inner needle, the needle-facing surface of the upper extension portion corresponds to a lower surface of the upper extension 
Regarding claim 29, Ishida-315 discloses the method according to claim 28 and further discloses wherein a distance between the notch and the lower deflection suppressing portion in a direction perpendicular to the length of the catheter (12) is larger than a maximum dimension (see Fig. 1-2 illustrating how the maximum dimension of the catheter hub corresponds to the outer dimension of “flange part 22”) of the catheter hub (14) in the same direction (see Fig. 1 and note how the distance between the notch and the lower deflection suppressing portion in a direction perpendicular to the length of the catheter must be larger than the maximum dimension of the catheter hub in the same direction in order for the catheter hub to be able to fit therebetween). 
Regarding claim 30, Ishida-315 discloses the method according to claim 19 and further discloses wherein the protrusion (42a) includes a support face (see Examiner’s annotated Fig. 10C above illustrating the support face and how the needle is supported from above by the support face) that supports the catheter (12, see Fig. 10C above illustrating how the catheter is supported from above by the support face of the protrusion), and an inclination face (see Examiner’s annotated Fig. 10C above) adjacent to a proximal side of the support face (see Fig. 10C illustrating how the support face and inclination face both extend between the proximal end of the protrusion to the distal end of the protrusion such that the proximal side of the inclination face is aligned with the proximal side of the support face and, therefore, adjacent to the proximal side of the support face) and inclined in a direction away from the inner needle (16, see Fig. 10C above illustrating how the inclination face is inclined orthogonally relative to the support face and extends away from the inner needle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida-315 (WO 2015/115315) in view of Tanabe et al. (US 2015/0080801).
Regarding claim 14, Ishida-315 discloses the catheter assembly of claim 1 and further discloses wherein the protrusion (42a) further comprises a hinge structure (“hinge structure 48a” of Fig. 9A-9B, see [0070] indicating how the hinge structure integrally connects the protrusion to the second extension portion via “thin-walled part 70”), wherein the protrusion (42a/48a) is deformable in a direction away from the inner needle (see Fig. 4-6 illustrating how the protrusion may be deformed in a direction away from the inner needle). Ishida-315 does not, however, disclose wherein the protrusion is an elastic piece that is elastically deformable in a direction away from the inner needle.
In the same field of endeavor, Tanabe et al. teaches a catheter assembly (“catheter assembly 10” of Fig. 1) comprising: a catheter (“catheter 12” of Fig. 1), a catheter hub (“catheter hub 14” of Fig. 1) fixed to a proximal side of the catheter (12, see Fig. 1 illustrating the catheter hub fixed to a proximal side of the catheter hub); an inner needle (“needle 16” of Fig. 1) inserted through the catheter (12, see Fig. 1 illustrating the needle inserted through the catheter); and a needle hub (“needle hub 18” of Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter assembly of Ishida-315 such that the protrusion is an elastic piece that is elastically deformable in a direction away from the inner needle as taught by Tanabe et al. Such a modification would be advantageous because it facilitates movement of the protrusion in a direction away from the inner needle without the need for applying any external force (see [0082], lines 1-3 of Tanabe et al.). 
Regarding claim 25, Ishida-315 in view of Tanabe et al. teaches the catheter assembly according to claim 14 and further teaches wherein the elastic piece (42a/48a) is a leaf spring (see Fig. 1-2 and Fig. 9A-9B illustrating how the elastic piece corresponds to a leaf spring because the elastic piece corresponds to a cantilever and deforming the elastic piece generates a return force within the elastic piece).
Regarding claim 26, Ishida-315 in view of Tanabe et al. teaches the catheter assembly according to claim 14 and further teaches wherein the elastic piece (42a/48a) includes a support face (see Examiner’s annotated Fig. 10C above illustrating the support face and how the needle is supported from .
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida-315 (WO 2015/115315) – discloses a catheter assembly (“catheter assembly 10A” of Fig. 1) comprising “support arm 42a” and “support arm 42b” either one of which could be interpreted as either an upper deflection suppressing portion or a lower deflection suppressing portion because both “support arm 42a” and “support arm 42” are positioned on an upper side of the inner needle as well as a lower side of the inner needle. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783